Citation Nr: 0931827	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO denied 
entitlement to an increased rating in excess of 10 percent 
for eczematoid dermatitis.  

In his November 2006 notice of disagreement, the Veteran 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's skin condition has not required systemic 
therapy and at most involves 5 percent of exposed areas and 
10 percent of non-exposed areas.  There are no 
characteristics of disfigurement shown and no evidence of 
scars. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
eczematoid dermatitis have not been met.  38 U.S.C.A. 
§§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7806 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For an increased rating claim, 38 U.S.C.A § 5103(a) requires, 
at a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation--e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a pre-adjudication letter dated in March 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
the claim for an increased rating for eczematoid dermatitis.  
In addition, this letter satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2006 
letter complied with this requirement.

The March 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The March 2006 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

The Veteran was not provided with notice that he should 
substantiate his claim with evidence of the impact of the 
disability on daily life and the March 2006 letter did not 
tell him that specific measurements of the percentage of skin 
involvement were needed to substantiate entitlement to an 
increased rating for eczema.  The Veteran, however, received 
notice of the specific criteria for rating eczema in the 
February 2007 statement of the case.  Such a post-decisional 
document could not serve to provide legally compliant VCAA 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  It should, however, serve to put the Veteran on 
notice as to what was required.  He had years after the 
notice to submit additional evidence and argument and to 
request a hearing.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

No such showing of prejudice has been made here.  
Furthermore, the Veteran demonstrated actual knowledge of the 
ability to substantiate his increased rating claim by 
providing evidence of the impact of the disability on daily 
life in that he reported during a May 2007 VA examination the 
effect that his skin condition was having on his daily life. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records.  In addition, the Veteran was afforded 
VA examinations for his skin condition.

When a claimant's medical history indicates that his 
condition undergoes periods of remission and recurrence, VA 
is required to provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison 
the Court found that an examination during the remission 
phase of the condition did not "accurately reflect the 
elements of the present disability." Id.  

In this case, the Veteran has reported that his condition is 
controlled by medication, but that it undergoes 
exacerbations.  Examiners have reported that such 
exacerbations would be consistent with the Veteran's skin 
disability.  The Veteran has not, however, reported when the 
exacerbations occur and VA treatment records do not show any 
periods of exacerbation during the appeal period.  Given this 
history, it would be difficult, if not impossible to schedule 
an examination during a period of exacerbation.  See Voerth 
v. West, 13 Vet. App. (1999) (feasibility of scheduling an 
examination during an exacerbation is a factor in determining 
whether VA has a duty to provide such an examination).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for 
eczematoid dermatitis is thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's skin condition is currently rated as dermatitis 
or eczema under 38 C.F.R. § 4.118, DC 7806.  Under DC 7806,  
a 10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; if systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent rating is warranted if more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.

Dermatitis or eczema may also be evaluated under the rating 
codes for disfigurement of the head, face, or neck, or scars 
depending on the predominant disability.  38 C.F.R. § 4.118, 
DC 7806.

In this case, November 2005, December 2005, and February 2006 
VA primary care outpatient notes and a January 2006 VA 
outpatient consultation note indicate that the Veteran's skin 
was within normal limits with no skin rashes or suspicious 
lesions, that there was no change to his service connected 
eczema, and that he was only prescribed topical creams and 
solutions (erythromycin, hydrocerin, hydrocortisone, and 
triamcinolone) for his skin condition.  

A January 2006 VA dermatology outpatient note indicated a 
diagnosis of eczema, folliculitis, and lichen simplex 
chronicus/fissuring of the penis.  Examination revealed 
xerosis of the skin, 1 crusted papule on the scalp, an 
erythematous patch on the right upper arm, and a linear 
erythematous lichenified plaque with no vesicles or erosions 
on the left penile shaft and base.  Topical creams and other 
non-systemic medications were prescribed to be used as 
needed.  The Veteran reported that he had itchy red spots for 
months which would come and go and that he was applying a 
hydrocortisone cream to the affected area each day for 
partial relief of pruritus.  He also reported that he had 
experienced a rash on his penis for the previous 40 years 
that would come and go and that he developed swelling with 
fissuring for which he applied bacitracin and hydrocortisone 
creams as needed.

A March 2006 VA dermatology outpatient note indicated a 
diagnosis of inflammation, possibly secondary to 
folliculitis.  Examination revealed an erythematous patch on 
the left tragus, extending to the temporomandibular joint 
(TMJ) and into the conchal bowl.  The affected area was 
tender to palpation with no pustule, palpable papule or 
nodule, or calor.  Keflex was prescribed to be used three 
times a day for 10 days.  The Veteran reported a several day 
history of tenderness, swelling, and redness over the left 
ear tragus with no spreading over the TMJ.  He first noted a 
"pimple" over the left tragus, with subsequent development 
of the symptoms present at the March 2006 examination.

A second March 2006 VA dermatology outpatient note indicated 
a diagnosis of xerosis.  Examination revealed xerosis and 
mild erythema on the back.  Topical lotions, solutions, and 
other non-systemic medications were prescribed to be used as 
needed.  The note further indicated that the Veteran had been 
using topical creams and Keflex for folliculitis in the right 
ear.

An April 2006 VA examination report indicated a diagnosis of 
eczematous dermatitis on the right arm, resolving 
folliculitis on the scalp, questionable folliculitis on the 
right ear, and onychomycosis of both first distal toenails.  
Examination revealed a 2-6 centimeter erythematous patch on 
the upper right arm, a 2 millimeter healing crust on the 
right anterior scalp, and a 2-3 millimeter crusted area just 
within the right ear canal.  Both first toenails were 
distally discolored (yellow/brown), but the feet were clear.  
Less than approximately 1 percent of the Veteran's total body 
was affected, with no exposed areas affected.  The report 
further noted that he had been treated with topical steroids 
and Norel antihistamines for the itch, a topical antibiotic 
for his external ear lesion, and oral antibiotics for the 
infection of the right external ear.  The Veteran reported 
that he had crusting and an infection in the right ear, a 
rash on his arms and scalp, and toenail changes.

VA dermatology outpatient notes dated from April 2006 to 
April 2007 indicate that the Veteran was treated for xerosis, 
folliculitis, pruritus, excoriations on both elbows, 
erythematous patches on both arms, the chest, and back, and 
urticarial plaques on the right arm.  The Veteran was treated 
with various topical creams and solutions as well as Keflex 
and Lamisil.  Examination of the right ear and scalp 
sometimes revealed that they were clear.  The Veteran 
reported a bump on his inner ear which would come and go and 
an itchy scalp with bumps and crusting. 

The May 2007 VA examination report indicated a diagnosis of 
eczema and onychomycosis.  Examination revealed that the 
scalp, face, neck, chest, back, thighs, legs, and feet were 
all clear.  There were erythematous, ill-defined, scaly 
patches and excoriations on both arms and the big toenails 
were yellow bilaterally.  There was no scarring, acne, 
alopecia, or hyperhidrosis.  A biopsy revealed chronic 
spongiotic dermatitis.  The report also indicates that the 
Veteran's eczema involved 5 percent of exposed areas and 10 
percent of non-exposed areas and that the onychomycosis 
involved 0 percent of exposed areas and less than 1 percent 
of non-exposed areas.  The examiner also stated that eczema 
is a condition that goes through cycles of getting better and 
worse.  Also, the Veteran had been given triamcinolone 
acetonise and erythromycin.   

The May 2007 VA examination report further indicates that the 
Veteran reported that he took Atarax at night as well as 
hydrophor ointment and sarna lotion twice a day.  He had been 
taking these medications on and off for many years.  He also 
took Doxepin twice, but discontinued its use because it made 
him dizzy and nauseous.  Besides antihistamines, he had not 
taken any immunosuppressive agents and had never had 
phototherapy.  The Veteran also reported that his eczema was 
under control due to medication use, but that it would flare 
up.  He also reported that eczema interfered with his daily 
life.  His grandchildren would point at him and ask if he was 
sick, he was unable to sleep due to itching, his wife was 
unable to sleep due to the Veteran's sleep problems and this 
resulted in fighting, and he was depressed about his 
condition.

The VA medical evidence shows that the Veteran's skin 
condition involves less than 20 to 40 percent of his entire 
body and less than 20 to 40 percent of exposed areas, with 
the most recent evidence indicating involvement of at most 5 
percent of exposed areas and 10 percent of non-exposed areas.  
Furthermore, the Veteran has not received any systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, and has consistently been treated with predominantly 
topical creams and solutions.  This evidence is consistent 
with a 10 percent disability rating.  Therefore, an increased 
rating in excess of 10 percent for eczematoid dermatitis is 
not warranted under DC 7806.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.118, DC 7806.  In addition, there is no medical 
evidence of visible or palpable tissue loss, distortion or 
asymmetry of facial features or scars so as to warrant a 
rating for disfigurement of the head, face, or neck or scars 
under DCs 7800-7805.

The Board notes the Veteran's reports of flare-ups of his 
condition.  While the Veteran is competent to report 
observable symptoms of his skin condition, his reports must 
be weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this 
case, the treatment records do not show any periods of flare-
up or exacerbation.  The Veteran has not reported any 
specific periods when exacerbations occurred.  The clinical 
evidence and reports of examinations show that any 
involvement was at most 5 percent of exposed areas and 10 
percent of non-exposed areas.  This evidence weighs against 
finding a greater level of involvement at any time during the 
appeal period notwithstanding the Veteran's report of 
exacerbations.
 
Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, No. 2008-7135, 2009 WL 
2096205 (Fed. Cir. July 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's skin 
condition all involve skin irritation and rashes.  These 
symptoms are contemplated by the applicable rating criteria.  
Thus, referral for consideration of an extraschedular 
evaluation for the service connected disability addressed 
herein is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.321(b)(1).








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating in excess of 10 percent 
for eczematoid dermatitis is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


